Name: 2011/806/EU: Commission Implementing Decision of 30Ã November 2011 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency vaccination plans against bluetongue in Luxembourg in 2007 and 2008 (notified under document C(2011) 8742)
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  agricultural activity;  health;  EU finance;  means of agricultural production;  Europe;  agricultural policy
 Date Published: 2011-12-03

 3.12.2011 EN Official Journal of the European Union L 320/60 COMMISSION IMPLEMENTING DECISION of 30 November 2011 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency vaccination plans against bluetongue in Luxembourg in 2007 and 2008 (notified under document C(2011) 8742) (Only the French text is authentic) (2011/806/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 3(3), (4) and second indent of (6) thereof, Whereas: (1) In accordance with Article 75 of the Financial Regulation and Article 90(1) of the Implementing Rules, the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. With a view to helping to eradicate bluetongue as rapidly as possible the Union should contribute financially to eligible expenditure borne by the Member States. The second indent of Article 3(6) of that Decision lays down rules on the percentage that must be applied to the costs incurred by the Member States. (3) Commission Regulation (EC) No 349/2005 (2) lays down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC. Article 3 of that Regulation lays down rules on the expenditure eligible for Union financial support. (4) Commission Decision 2008/655/EC (3) as modified by Decision 2009/19/EC (4) granted a financial contribution by the Union towards emergency measures to combat bluetongue in Luxembourg in 2007 and 2008. (5) On 27 March 2009, Luxembourg submitted an official request for reimbursement as set out in Article 7(1) and (2) of Regulation (EC) No 349/2005. The Commissions observations, method of calculating the eligible expenditure and final conclusions were communicated to Luxembourg in a letter dated 30 March 2011. (6) The payment of the financial contribution from the Union must be subject to the condition that the planned activities were actually implemented and that the authorities provided all the necessary information within the set deadlines. (7) The Luxembourgish authorities have fully complied with their technical and administrative obligations as set out in Article 3(4) of Decision 2009/470/EC and Article 7 of Regulation (EC) No 349/2005. (8) In view of the above considerations, the total amount of the financial support from the Union to the eligible expenditure incurred associated with the eradication of bluetongue in Luxembourg in 2007 and 2008 should now be fixed according to Article 3(2) of Decision 2008/655/EC. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The financial contribution from the Union towards the expenditure associated with eradicating bluetongue in Luxembourg in 2007 and 2008 is fixed at EUR 471 212,25. It constitutes a financing decision in the meaning of Article 75 of the Financial Regulation. Article 2 The balance of the financial contribution is fixed at EUR 18 202,25. Article 3 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 30 November 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 55, 1.3.2005, p. 12. (3) OJ L 214, 9.8.2008, p. 66. (4) OJ L 8, 13.1.2009, p. 31.